Order filed February 13, 2015.




                                          In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00103-CR
                                   ____________

             IN RE ROMARCUS DEON MARSHALL, Appellant


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               179th District Court
                              Harris County, Texas
                          Trial Court Cause No. 833880

                                    ORDER

      Relator filed an original proceeding in this court related to his motion for
DNA testing and motion for the appointment of counsel.

      The Harris County District Clerk is directed to file on or before February 27,
2015, as a supplement to our mandamus record, the clerk’s record in cause number
833880 containing: relator’s motion for DNA testing and motion for the
appointment of counsel, any written orders or rulings by the trial related to the
motions, and any other related filings.


                                            1
      If the record is not part of the case file, the district clerk is directed to file a
supplement to our mandamus record containing a certified statement that the
omitted item is not a part of the case file.



                                  PER CURIAM




                                               2